SCOTT, J.
The papers on appeal disclose a rather remarkable history of pleadings served, withdrawn, and amended by leave of the court; but never until this motion was made has defendant undertaken to avail itself of the right to amend once of course under section 542, Code of Civil Procedure. It has been uniformly held that under this section a party has an absolute right to amend once, providing he do so within 20 days after service of the answer, demurrer, or reply. An amendment by leave of the court is not a substitute for, and does not preclude, a subsequent amendment under the section cited. Backes v. Mech. & Traders’ Bank, 130 App. Div. 20, 114 N. Y. Supp. 459.
Order appealed from reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.